DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to Moon (US 2016/0163438) in view of Mao (US 2014/0266546) and further in view of Okuyama et al., (US 2002/0008606) and Fukuda et al., (US 2018/0096783) not disclosing or suggesting, novel features of claims 1, 3-12, 21 and 22 as detailed below have been considered and are persuasive.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Cancel claims 14-19.
Allowable Subject Matter
Claims 1, 3-12, 21 and 22 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 recites, a coil component comprising: 
a body portion including a magnetic material; 
a coil portion disposed in the body portion; and
an electrode portion disposed on the body portion and electrically connected to the coil portion, 
wherein the coil portion includes: 

a first coil layer disposed on a first surface of the support member in a stacking direction, having first conductive patterns having a planar coil shape; 
a second coil layer disposed on a second surface of the support member in the stacking direction, having second conductive patterns having a planar coil shape; 
a via hole penetrating through the support member and partially overlapping innermost end portions of the first and second conductive patterns; and 
a via conductor filling a portion of the via hole and connecting the innermost end portions of the first and second conductive patterns to each other, 
wherein at least a portion of the via hole is filled with the magnetic material, 
wherein thicknesses of said innermost end portions in the stacking direction are substantially equal to thicknesses of portions of the first and second conductive patterns excluding said innermost end portions, respectively, and 
wherein a width of the via hole is greater than or equal to a width of the first conductive patterns and a width of the second conductive patterns.  (Emphasis added).
The references of record do not teach or suggest the aforementioned limitation, nor would it be obvious to modify those references to include such limitation.
Claims 3-12 and 21 are allowed because each claim is directly or indirectly dependent of independent Claim 1.
Claim 22 recites, a coil component comprising: 
a body portion including a magnetic material; 
a coil portion disposed in the body portion; and 
an electrode portion disposed on the body portion and electrically connected to the coil portion, 
wherein the coil portion includes: 
a support member; 
a first coil layer disposed on a first surface of the support member in a stacking direction, having first conductive patterns having a planar coil shape; 
a second coil layer disposed on a second surface of the support member in the stacking direction, having second conductive patterns having a planar coil shape; 
a via hole penetrating through the support member and partially overlapping innermost end portions of the first and second conductive patterns; and 
a via conductor filling a portion of the via hole and connecting the innermost end portions of the first and second conductive patterns to each other, 
wherein widths of said innermost end portions that partially overlap the via hole in a width direction are substantially equal to widths of portions of the first and second conductive patterns excluding said innermost end portions, respectively, and 
wherein a width of the via hole is greater than or equal to a width of the first conductive patterns and a width of the second conductive patterns.  (Emphasis added).
The references of record do not teach or suggest the aforementioned limitation, nor would it be obvious to modify those references to include such limitation.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALCOLM BARNES whose telephone number is (408)918-7512.  The examiner can normally be reached on M-F 7:30-5:00 pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/MALCOLM BARNES/
Examiner, Art Unit 2837
2/23/2021


/ELVIN G ENAD/           Supervisory Patent Examiner, Art Unit 2837